           Case 3:20-cv-05424-BHS-JRC Document 21 Filed 12/14/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                   UNITED STATES DISTRICT COURT
 8
                                  WESTERN DISTRICT OF WASHINGTON
                                            AT TACOMA
 9

10      GERALD ALAN INMAN, et al.,
                                                            CASE NO. 3:20-cv-05424-BHS-JRC
11                                Plaintiffs,
                                                            PRETRIAL SCHEDULING ORDER
12              v.

13      U.S. BANK N.A., et al.,

14                                Defendants.

15          This matter is before the Court on the parties’ stipulated motion to amend pretrial

16   deadlines set forth in the Court’s scheduling order. See Dkts. 18, 20. The Court grants the

17   motion as set forth below:

18                         Event                             Prior Date               New Date
19      Deadline for amending pleadings                   August 31, 2020        January 29, 2021
20      Plaintiff’s expert disclosures under Fed. R.     January 15, 2021           July 15, 2021
        Civ. P. 26(a)(2)
21      Defendant’s expert disclosures under Fed. R.     January 29, 2012           July 30, 2021
        Civ. P. 26(a)(2)
22      Rebuttal expert disclosures                     February 12, 2021         August 16, 2021
23
           All motions related to discovery must be noted on the motion calendar no later than the
                  Friday before discovery closes pursuant to LCR 7(d) and LCR 37(a)(2)
24


     PRETRIAL SCHEDULING ORDER - 1
           Case 3:20-cv-05424-BHS-JRC Document 21 Filed 12/14/20 Page 2 of 2




 1      Discovery completed by                             March 31, 2021            July 1, 2021

 2      All dispositive motions must be filed by (see       April 30, 2021       September 15, 2021

 3      LCR 7(d))

 4

 5   The parties shall otherwise refer to the terms of the prior scheduling order. See Dkt. 18.

 6          Dated this 14th day of December, 2020.

 7

 8

 9

10

11
                                                          A
                                                          J. Richard Creatura
12                                                        United States Magistrate Judge

13

14

15

16

17

18

19

20

21

22

23

24


     PRETRIAL SCHEDULING ORDER - 2
